DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 02 March 2022 for the application filed 19 March 2019. Claims 9-12, 15, 17, 25-27, and 32 are pending:
Claims 1-8, 13, 14, 16, 18-24, and 28-31 have been canceled;
Claim 9 has been amended; and
new Claim 32 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/035373 filed 29 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-193596 filed 30 September 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 11 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 10,308,745 and 10,912,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
	The claimed invention recites “vinyl propanoate”. Propanoate, having a molecular formula of C3H5O2, is considered synonymous and interchangeable with “propionate” in the context of polymer chemistry. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 15, 17, 25-27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over UENO et al. (CA 2946527 A1; published 12 November 2015) in view of CHANG et al. (US PGPub 2014/0083931 A1) and KANBARA et al. (US PGPub 2018/0022846 A1; PCT filed 19 February 2016).
	Regarding Claim 9, UENO discloses a hollow fiber membrane module comprising a hollow fiber membrane comprising a base hydrophobic polymer, e.g., a polysulfone-based polymer, mixed with two or more hydrophilic polymers (i.e., a separation membrane module including a separation membrane comprising a hydrophobic polymer, a hydrophilic polymer, and polymer A; wherein the hydrophobic polymer is a polysulfone-based polymer; p0027, the polymer A comprises a hydrophilic unit and a hydrophobic unit; p0041). Such a coating capably prevents the adhesion or activation of platelets when the membrane module is used in dialysis/blood treatment settings (p0050; p0056). UENO further discloses the hydrophilic unit of the copolymer coating includes vinylpyrrolidone (p0045-0046).
	UENO is deficient in disclosing an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit and that the hydrophobic unit is a vinyl propanoate unit, a vinyl butyrate unit, a vinyl pivalate unit, or a vinyl pentanoate unit.
	CHANG discloses an anti-biofouling membrane comprising an anti-biofouling copolymer on a filtering membrane; the anti-biofouling copolymer comprises hydrophobic and hydrophilic groups (p0017-0018). One preferred hydrophobic group includes linear alkyl monomer groups, including vinyl propionate and vinyl pivalate (i.e., the hydrophobic unit is a vinyl propanoate unit, a vinyl butyrate unit, a vinyl pivalate unit, or a vinyl pentanoate unit; p0026, p0055). As admitted by the Applicant, hydrophobic units having an alkyl group having 2 to 20 carbon atoms at a side-chain terminal include a vinyl propionate unit and a vinyl pivalate unit (Specification, p0036); thus, because CHANG discloses these hydrophobic groups, the instantly claimed limitation of an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit is met. Advantageously, such a copolymer with these hydrophobic polymers has excellent anti-biofouling capability, high stability, and increases filtering performance by maintaining membrane surfaces free from impurities, and can be applied to bodily fluid separations, including hemodialysis (p0134). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to substitute a 2 to 20 carbon atom alkyl group at a side-chain terminal (e.g., vinyl propionate and vinyl pivalate) of the hydrophobic unit as disclosed by CHANG in the hydrophilic/hydrophobic copolymer of the separation membrane taught by UENO.
	Modified UENO is deficient in explicitly disclosing the hydrophilic unit of the polymer A is an N-vinylacetamide derivative unit.
	KANBARA discloses a hydrophilizing agent to be added to a hydrophobic polymer (p0001, p0015) to advantageously produce a porous polymer film having excellent water permeability and fouling resistance (p0028). Said hydrophilizing agent contains an amide-bond-containing polymerizable vinyl compound unit (p0045), including 
Insofar as whether one of ordinary skill in the art would seek to combine KANBARA with modified UENO when UENO discloses the hydrophobic polymer is a polysulfone-based polymer, it is noted that KANBARA discloses the hydrophobic polymer is preferably a polymer fluoride-based polymer, e.g., polyvinylidene fluoride (p0024), i.e., KANBARA only recites this as a preferred embodiment: “[t]he polymer is preferably polyvinylidene fluoride or a copolymer containing a vinylidene fluoride unit” (p0024; emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). By broadest reasonable interpretation, KANBARA discloses the addition of a hydrophilizing agent to a hydrophobic polymer for the stated advantage of improving water permeability and fouling resistance. Such an advantage would be sufficient motivation for one of ordinary skill in the art prior to the effective filing date of the invention to combine such a use of or substitute the use of the hydrophilic additive, in this case, vinylacetamide, as disclosed by KANBARA for the separation membrane module comprising a hydrophobic polymer made obvious by modified UENO.
Regarding the retention rate limitation, Applicant has claimed a specific retention rate under given specific measurement conditions, i.e., “at 60 minutes after circulation start relative to an albumin sieving coefficient at 10 minutes after circulation start when 2 L of bovine blood containing 50 U/ml of heparin”. This indicates that the specific claimed retention rate is not merely a property of the membrane but is instead a measurement based on a method of use. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a Thorpe supra.
	Regarding Claim 10, modified UENO makes obvious the separation membrane module of Claim 9. UENO further discloses that the surface of the hollow fiber membrane in contact with blood components, e.g., platelets, when used as a hemofiltration device comprises a flexible layer having a thickness of 10 nm or more and 20 nm or less (p0050), which reads on the claimed range of a swelling layer having a thickness of 9 to 50 nm; this surface, which is also an inner surface of the hollow fiber membrane, has a blood compatibility level of 10 adhered platelets or less per 4.3×103 µm2 field (p0087), which reads on the claimed range of 10 adhered human platelets or less per 4.3×103 µm2.
	Furthermore, the limitation of the inner surface of the separation membrane having a range of adhered human platelets is directed toward an inherent property of the claimed separation membrane. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claims 11 and 17, modified UENO makes obvious the separation membrane module of Claims 9 and 10, respectively. UENO further discloses the hollow fiber membrane has an inner diameter of 100 µm or more and 250 µm or less (p0078), which reads on the claimed range of an inner diameter of 100 to 400 µm, and has a thickness of 20 µm or more and 50 µm or less (p0078), which reads on the claimed range of a membrane thickness of 10 to 60 µm.
	Regarding Claim 12, modified UENO makes obvious the separation membrane module of Claim 11. UENO further discloses the hollow fiber membrane has an effective inner surface area of 1.5 m2 (p0111), which reads on the claimed range of an inner surface area of 0.3 to 3.0 m2.
	Regarding Claims 15, 25, 26, and 27, modified UENO makes obvious the separation membrane module of Claims 9, 10, 11, and 12, respectively. UENO further discloses the hollow fiber membrane comprises a copolymer of a polysulfone-based polymer and a vinylpyrrolidone copolymer (i.e., wherein the hydrophobic polymer is a polysulfone-based polymer, and the hydrophilic polymer is polyvinylpyrrolidone; p0046).
Regarding Claim 32, modified UENO makes obvious the separation membrane module of Claim 9. As further shown in FIG. 1, UENO discloses inlet 15A and outlet 15B for introducing and passing blood (i.e., having a blood side inlet, a blood side outlet; p0023, p0025) and nozzles 16A and 16B for introducing and passing dialysate solution (i.e., having… a dialysate side inlet and a dialysate side outlet; p0023, p0026).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Response to Arguments
	Applicant’s arugments filed 02 March 2022 have been fully considered but are not persuasive.
	With respect to the 35 USC 103 rejection of Claim 1 as obvious over UENO in view of CHANG and KANBARA, Applicant respectfully disagrees with the rejection and “submits that one skilled in the art would not have been motivated to combine Kanbara with Ueno or Chan as proposed by the rejection”. Applicant further argues that KANBARA requires that the hydrophilizing agent is added to a porous polymer film containing vinylidene fluoride resin: “[t]he fluorine component is necessary to the film disclosed by Kanbara because the hydrophilizing agent is used for porous polymer films containing vinylidene fluoride resin” (pg. 4, middle).
	The Examiner respectfully disagrees.
As noted in the modified rejection, regarding whether one of ordinary skill in the art would seek to combine KANBARA with modified UENO when UENO discloses the hydrophobic polymer is a polysulfone-based polymer, it is noted that KANBARA discloses the hydrophobic polymer is preferably a polymer fluoride-based polymer, e.g., polyvinylidene fluoride (p0024), i.e., KANBARA only recites this as a preferred embodiment: “[t]he polymer is preferably polyvinylidene fluoride or a copolymer containing a vinylidene fluoride unit” (p0024; emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). By broadest reasonable interpretation, KANBARA discloses the addition of a hydrophilizing agent to a hydrophobic polymer for the stated advantage of improving water permeability and fouling resistance. Such an advantage would be sufficient motivation for one of ordinary skill in the art prior to the effective filing date of the invention to combine such a use of or substitute the use of the hydrophilic additive, in this case, vinylacetamide, as disclosed by KANBARA for the separation membrane module comprising a hydrophobic polymer made obvious by modified UENO.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777